Title: From Thomas Jefferson to David Ross, 17 March 1781
From: Jefferson, Thomas
To: Ross, David



Sir
In Council March 17th 1781

I have laid before the General Assembly your proposition for giving the State a privilege of exporting and importing in all private vessels to a certain Extent. The Quartermaster for the State is bound to convey any Stores you may provide to any place you direct. I inclose you an order on the State Commissary for all Hides which now are or may hereafter be in his Possession. As to those in possession of the Continental Commissary, I have no Doubt he will deliver them to you chearfully on your crediting the Continent for their value. Should he have any hesitations we will recommend it to him.

T. J.

